Citation Nr: 0424317	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Washington, 
DC, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Board Hearing in May 2004 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  The veteran is diagnosed as having PTSD.

2.  There are no entries in the service medical records 
(SMRs) for complaints, findings, or treatment for, any 
acquired mental disorder.  The Report of Medical Examination 
for separation from active service reflects that the 
psychiatric area was assessed as normal.

3.  The stressor which the veteran claims as the basis of his 
diagnosed PTSD is a non-military related event.

4.  The veteran's claimed stressor on which his diagnosis is 
based is not verified.

5.  The evidence of record does not show the veteran's 
diagnosed PTSD to be based on a verified stressor during his 
service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is aware of the decision in the case of Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), which held that the 
notice and assistance provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), should be provided to a claimant prior to any 
adjudication of the claim.  That was done in this case, and 
as otherwise described below, the VCAA notice is complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in August 2002 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had requested his SMRs and 
personnel records, his VA treatment records, and that the RO 
would obtain any private treatment records he identified as 
related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The veteran was asked to complete 
and return the enclosed PTSD Stressor Information Sheet.  The 
letter also informed the veteran to send evidence within 30 
days, which the Board construes as reasonably informing him 
to submit any evidence in his possession.
The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the records 
set forth above and arranged for a psychiatric examination of 
the veteran.  Neither the veteran nor his representative 
asserts that there is development which has been requested 
and not accomplished or that there is additional development 
indicated by the evidence of record.  All records obtained or 
generated have been associated with the claim file.  The 
Board finds that the RO has complied with the duty to assist.  
38 C.F.R. § 3.159(c) (2003).

The veteran filed his claim in August 2002.  The December 
2002 rating decision denied the claim.

Factual background.

The veteran did not provide any stressor or stressors in his 
August 2002 statement, wherein he applied for service 
connection for PTSD.  Neither did he complete and return the 
PTSD Stressor Information sheet.

The SMRs reflect no entries for complaints, findings, or 
treatment for, any acquired psychiatric symptoms or disorder.  
The September 1970 Report of Medical Examination for 
Discharge reflects that the psychiatric area was assessed as 
normal.

A July 2002 VA mental health treatment note reflects that the 
veteran presented with a request for medication for anxiety.  
He had been recently discharged from inpatient treatment 
after a suicide attempt.  The veteran ruminated about events 
in his life and reported frequent anger outbursts.  The 
examiner noted the veteran to likely have an anxiety 
disorder, possibly PTSD from witnessing a suicide in 1970 and 
a homicide more recently.
An August 2002 VA mental health treatment note reflects the 
veteran presented with a complaint that he needed to talk to 
someone, and that he was becoming increasingly more 
irritable.  The note recounts the veteran's long history of 
substance abuse, and the examiner noted symptoms of auditory 
and visual hallucinations.  The examiner noted an Axis I 
diagnosis of substance induced mood disorder, depressed with 
psychotic features, cocaine abuse, and alcohol abuse.

An October 2002 VA Mental Disorder (other than PTSD) 
Examination Report reflects that the veteran reported that he 
left the Navy due to family hardship and recounted his 
alcohol abuse after his discharge from the Navy.  The veteran 
made no mention of the claimed stressors.  The examiner 
rendered an Axis I diagnosis of major depression, recurrent, 
cocaine dependence in partial remission, and alcohol 
dependent in remission at the time of the examination.

The July 2003 VA Psychiatric Examination Report reflects that 
the veteran reported that, one evening in 1970 while 
attending training in Memphis, Tennessee, he and a civilian 
companion were returning to the installation and barracks 
from a civilian nightclub.  The veteran related that they 
took a shortcut through the woods so they could reach the 
installation before a curfew.  On the way, the veteran 
reported, they came upon two men who had just lynched another 
male.  The veteran's companion apparently knew the men and 
indicated that the veteran would not cause any problems, that 
is, he would not report what he had just witnessed to the 
police or other authorities.  The veteran reported that he 
was very frightened but experienced no lasting effects, 
except that he began to drink heavily.  He reported that he 
stopped drinking in 1987 but started snorting cocaine in 
1988.  On one undated occasion, while he was in a crack 
house, several men entered and placed a noose around the neck 
of one of the addicts and threatened to hang him, but the 
person was able to negotiate his release.  The veteran 
related that this event triggered his recall of the 1970 
incident, which he had forgotten completely.  Since, the 
veteran reported, he has had nightmares, sometimes of the 
1970 incident and at other times the crack house incident.  
The veteran reported that he started gnashing his teeth after 
his discharge from the Navy.

The examiner noted that, except for the teeth gnashing, the 
veteran was successful in suppressing the 1970 experience, 
and that the excessive use of alcohol, and later cocaine use, 
contributed to the suppression of stress symptoms, and that 
the suppression was suddenly removed by the crack house 
incident.  The examiner observed that teeth gnashing is often 
associated with alcoholism and is a manifestation of anxiety 
associated with repressed aggressive and hostile impulses.  
The examiner rendered an Axis I diagnosis of PTSD, chronic, 
moderately severe, and polysubstance abuse, in remission.  
The examiner noted the absence of documentation of either of 
the claimed traumatic events but indicated that the veteran's 
symptoms still fulfill the criteria for PTSD.

At the Travel Board, the veteran related that he met the 
companion during previous visits to the nightclub, and it was 
his companion who knew the shortcut.  They hid behind bushes 
until they thought the hanging was completed.  The veteran 
related that, after the incident, he feared that they might 
come for him next, and he never reported the incident to 
anyone.  The veteran did not relate the race of his companion 
and stated that he only knew his first name.  When asked if 
there was any reporting of the hanging in the newspaper or 
other news sources, the veteran replied, "didn't even 
check," "I wasn't trying to make myself suspicious on 
nothing."  The veteran related that he just held it inside 
until the crack house incident.

The veteran's representative asserts that the veteran's 
claimed stressor and the July 2003 diagnosis are sufficient 
basis to grant the veteran service connection.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2003).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the Diagnostic and Statistical Manual 
of Mental Disorders-IV as the governing criteria for 
diagnosing PTSD.

The veteran's claimed stressor is related to his military 
service solely by virtue of his having been in an active 
service status at the time of the claimed occurrence.  Thus, 
as with claimed non-combat military stressors, the claimed 
stressor must be shown and verified.  Further, the veteran's 
uncorroborated testimony is not sufficient to verify the 
stressor.  Cohen v. Brown, 10 Vet. App. at 146-47; see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board finds that the veteran's stressor is not verified 
and, in all probability, cannot be verified.  The veteran 
disavows even having checked the Memphis newspaper the day 
after the supposed event to see if it was reported.  It is 
noted parenthetically that the last reported lynching victim 
in Tennessee was in 1940.  See The Tennessee Encyclopedia of 
History and Culture, "Lynching" online edition, copyright 
2002 by the University of Tennessee Press, Knoxville, 
Tennessee.  He is unable to identify the friend he is with, 
nor are any lay statements from the reported second event 
identified.  Thus there is no basis to conclude that the 
stressors are verified or verifiable.  

The Board is constrained to conclude that the credibility as 
concerns these events is doubtful.  The veteran is entitled 
to the benefit of the doubt where the evidence in favor of 
service connection and against service connection is roughly 
in balance.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit-of-the-doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The Board finds that the evidence preponderates against a 
finding of service connection.  38 C.F.R. §§ 3.303, 3.304(f) 
(2003).


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the decision.  However, if you are not satisfied with the Board's decision 
on any or all of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



